Exhibit 10.36

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

R. Blair Reynolds

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment No. 1”) is entered into
as of the 15th day of December, 2005 (the “Effective Date”), and amends that
certain EMPLOYMENT AGREEMENT dated as of January 25, 2005 (the “Employment
Agreement”) by and between AmericanWest Bancorporation, a Washington corporation
(“AWBC”), its wholly owned subsidiary AmericanWest Bank, a Washington
state-chartered bank (the “Bank” and, together with AWBC, “Employer”) and R.
Blair Reynolds (“Executive”).

SECTION 1. The final sentence of Section 2 of the Employment Agreement is hereby
amended to delete “Senior Vice President and General Counsel” and, in its stead,
insert “Executive Vice President and General Counsel”.

SEC. 2. The first two sentences of Section 3 of the Employment Agreement are
hereby amended to change the term of employment therein set forth from one year
to two years, effective as of the Effective Date, so that those sentences shall
read, in their entirety, as follows (the remainder of said Section 3 to remain
unchanged):

The term of this Agreement (“Term”) is two years, commencing on December 15,
2005. Unless earlier terminated pursuant to the provisions hereof, this
Agreement shall be automatically renewed for successive two-year terms (each a
“Renewal Term”) unless either party gives written notice of non-renewal to the
other not less than six (6) months prior to the end of the Term.

SEC. 3. Section 4 of the Employment Agreement is hereby amended to delete, in
both places where it appears, “Senior Vice President and General Counsel” and,
in its stead, insert “Executive Vice President and General Counsel”.

SEC. 4. The introductory paragraph to Section 11(b)(1) of the Employment
Agreement is hereby amended to delete “one (1) year” and, in its stead, insert
“two (2) years”.

SEC. 5. Clause (A) of subparagraph (i) of Section 11(b)(1) of the Employment
Agreement is hereby amended to delete “one (1) year” and, in its stead, insert
“two (2) years”.

SEC. 6. The introductory paragraph to Section 11(c)(1) of the Employment
Agreement is hereby amended to delete “one (1) year” and, in its stead, insert
“two (2) years”.

SEC. 7. No change is intended by this Amendment No. 1 to the present
compensation of Executive. Except as amended and modified by this Amendment
No. 1, the Employment Agreement, as hereby amended and supplemented, shall
remain in full force and effect.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 28th
day of December, 2005, effective as of the date herein first above written.

 

EXECUTIVE    AMERICANWEST BANCORPORATION By  

/s/ R. Blair Reynolds

 

   By  

/s/ Robert M. Daugherty

 

  R. Blair Reynolds      Robert M. Daugherty        President and Chief
Executive Officer      AMERICANWEST BANK      By  

/s/ Robert M. Daugherty

 

       Robert M. Daugherty        President and Chief Executive Officer

 

2